Title: From Benjamin Franklin to John Foxcroft, 7 October 1772
From: Franklin, Benjamin
To: Foxcroft, John


Dear Sir,
London, Oct. 7. 1772
I had no Line from you by this last Packet, but find with Pleasure by yours [to] Mr. Todd that you and yours were well.
The Affair of the Patent is in good Train, and we hope, if new Difficulties unexpected do not arise, we may get thro’ it as soon as the Board meet. We are glad you made no Bargain [about] your Share, and hope none of our Partners there [will] do any such Thing; for the Report of such a Bargain here before the Business is compleated might overset the whole.
Mr. Colden has promised by this Packet that we shall certainly have the Accounts per the next. If they do not come, I think we shall be blam’d, and he will be superseded: For their Lordships our Master, are incens’d at the long Delay.
I hope you have by this time examin’d our private Account as you promis’d, and satisfy’d yourself that I did, as I certainly did, pay you that Ballance of about £389 in my own Wrong. It would relieve me of some Uneasiness to have this Matter settled between us, as it is a Sum of Importance, and in case of Death might be not so easily understood as while we are both in being. With Love to my Daughter and best Wishes of Prosperity to you both, and to the little one, I am ever, my dear Friend, Yours most affectionately
B Franklin

Our Friends here are easy about the Virginia Grants, Mr. W. assuring us that they are mostly out of our Bounds.
Mr Foxcroft

